COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 QUINN CRUZ, JR.,                            §              No. 08-14-00058-CR

                      Appellant,             §                Appeal from the

 v.                                          §              205th District Court

 THE STATE OF TEXAS,                         §            of El Paso County, Texas

                      State.                 §              (TC# 20060D00581)

                                           §
                                         ORDER

        The Court GRANTS the Appellant’s fourth motion for extension of time within which to

file the reply brief until May 17, 2015. NO FURTHER MOTIONS FOR EXTENSION OF

TIME TO FILE THE APPELLANT’S REPLY BRIEF WILL BE CONSIDERED BY THIS

COURT.

        It is further ORDERED that the Hon. Ruben P. Morales, the Appellant’s attorney,

prepare the Appellant’s reply brief and forward the same to this Court on or before May 17,

2015.

        IT IS SO ORDERED this 6th day of May, 2015.


                                                   PER CURIAM

Before McClure, C.J., Rodriguez, and Hughes, JJ.